DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 35 USC 101 and 112 rejections have been withdrawn in light of the claim amendments received. 
Applicant’s arguments, see Applicant’s Response, filed 12/28/2021, with respect to the claim rejections under Bornzin et al. US 2015/0360031 in view of Zhu US 2014/01639 been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhu US 2014/01639 paragraphs 0055-0056 which specifically states determining 3-D lead migration. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 12-14, 17-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin et al. US 2015/0360031 in view of Zhu US 2014/0163639. 
Regarding claims 1, 14 and 24:  Bornzin discloses a system 100 (figure 1) comprising; sensing circuitry 158 (figure 1) configured to sense an ECAP signal (“configured to sense an evoked compound action potential (ECAP)”, paragraph 0035); and  processing circuitry151 (figure 1; “controller”, paragraph 0034 the processing circuitry is within the controller) configured to:  control the sensing circuitry to detect, aft3er delivery of an electrical stimulation pulse, a current ECAP signal (paragraph 0035); determine characteristics of the current ECAP signal (paragraphs 0008, 0055, 0056 and 0037); compare the characteristics of the current ECAP to characteristics of a baseline ECAP (abstract, paragraph 0011); and determine, based on the comparison, a migration state of electrodes delivering the electrical stimulation pulse (paragraph 0013, 0032, 0059).  Bornzin discloses the claimed invention however,  Bornzin does not specifically disclose determining lead migration in a lateral or longitudinal direction and using an alert to inform the user.  Zhu however teaches of an alert to the user that the electrodes have migrated (paragraph 0078).  Zhu further discloses determining lead migration in a 3-D manner which includes rostro-caudal migration, medio-lateral migration and dorsal-ventral migration (paragraphs 0055-0056).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to 
Regarding claims 5 and 17: Bornzin discloses that the migration state is indicative of lead migration when a difference between the ECAP characteristics exceed a threshold (paragraph 0072).
Regarding claims 6 and 18:  Bornzin discloses that the baseline ECAP and current ECAP can be stored in memory (paragraphs 0053 and 0055), clearly these parameters are used to measure lead migration. 
Regarding claim 12:  Bornzin discloses that the electrical stimulation pulse is generated with a first set of therapy parameters, and the processing circuitry, based on the migration state switches to a second set of therapy parameters (paragraphs 0011 and 0013).
Regarding claim 13:  Bornzin discloses that an IMD 150 (figure 1) includes the sensing and processing circuitry (figure 1).

Claims 2, 7, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin et al. US 2015/0360031 in view of Zhu US 2014/0163639 and further in view of Esteller et al. US 2019/0209844.
Regarding claims 2 and 15:  Bornzin/Zhu discloses the claimed invention however Bornzin/Zhu does not specifically disclose that the characteristic of the ECAP 
Regarding claims  7 and 19:  Bornzin/Zhu discloses the claimed invention.  Zhu further discloses the alert is generated via an external control device (paragraph 0021) which is considered to be via telemetry.  The alert is based on migration exceeding a threshold value which allows for reprogramming of the implant (paragraph 0021).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bornzin/Zhu of claim 1 to include an external controller which receives a signal indicative of lead migration in order to reprogram the implant, as taught by Zhu, in order for the reprogram the implantable neurostimulator in response to user input. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bornzin et al. US 2015/0360031 in view of Zhu US 2014/0163639 and further in view of Baru et al. US 2017/0259065.
Regarding claim 3:  Bornzin/Zhu discloses the claimed invasion however Bornzin/Zhu does not specifically disclose the use of latency in which the baseline latency is compared to the ECAP latency.  Baru however teaches of comparing ECAP latency.  It therefore would have been obvious to one of ordinary skill in the art to modify Bornzin/Zhu to include use of latency in which the baseline latency is compared to the . 
Allowable Subject Matter
Claims 8-11 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792